IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL BROOMER,                      §
                                      §      No. 358, 2021
            Defendant Below,          §
            Appellant,                §      Court Below—Superior Court
                                      §      of the State of Delaware
            v.                        §
                                      §      Cr. ID No: N1504010863A
STATE OF DELAWARE,                    §
                                      §
            Appellees.                §

                         Submitted: August 10, 2022
                         Decided:   August 22, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER
     This 22nd day of August, 2022, after consideration of the parties’ briefs and

the record on appeal, it appears to the Court that the judgment of the Superior Court

should be affirmed on the basis of its October 25, 2021 Memorandum Opinion and

Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice